Case:18-18627-JGR Doc#:44 Filed:03/14/19              Entered:03/14/19 09:57:49 Page1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO
                           Bankruptcy Judge Joseph G. Rosania, Jr.


  In re:
                                                  Bankruptcy Case No 18-18627-JGR
  DENNIS K. OBDUSKEY,
                                                  Chapter 13
  Last four digits of SS#: 8785

  Debtor(s).

       ORDER VACATING AND RESCHEDULING CONFIRMATION HEARING

        THIS MATTER comes before the Court on review of the within case file and the
Confirmation Status Report filed on March 13, 2019 (Docket #43). The Court, having reviewed
the pleadings,

        DOES FIND that by way of the Confirmation Status Report, the Debtor advised the
Court that "[t]he appraiser has indicated that his report shall be ready on or about March 20 to
March 27, 2019. Accordingly, the debtor requests that this matter be held over pending receipt
of the appraiser’s report.

       HEREBY ORDERS as follows:

         1.    The hearing on confirmation currently scheduled for March 21, 2019 at 10:00
a.m. is VACATED and RESCHEDULED for a non-evidentiary hearing on Thursday, April
25, 2019, at 10:00 a.m. in Courtroom B, U.S. Bankruptcy Court, 721 19th Street, Denver,
Colorado 80202-2508. Counsel/parties may appear by telephone at the continued hearing. The
following instructions are provided for appearing by telephone and connecting to the conference
call line:

               Dial 1-888-684-8852, a few minutes prior to commencement of the
               hearing. It is a computerized system and you will be prompted to
               input an access code/meeting ID, followed by the pound key (#).
               The access code/meeting ID is: 9369782. You may then be
               prompted to input an attendee ID number, followed by the pound
               key (#). If you do not know this attendee ID number, press the
               pound key (#) to continue. You will then be connected into the
               conference. Failure to connect to the conference in a timely
               manner may preclude your participation in the hearing. If you are
               unable to connect after following the instructions provided, please
               call the Judge’s chambers at 720-904-7327 and leave a name and
               the telephone number where you can be reached and the Court will
               return the call.
Case:18-18627-JGR Doc#:44 Filed:03/14/19            Entered:03/14/19 09:57:49 Page2 of 2



       IT IS FURTHER ORDERED that Debtor(s) shall, on or before April 18, 2019, file with
this Court either a Verification of Confirmable Plan or an amended Confirmation Status Report
in accordance with L.B.R. 3015-1.

       Dated this 14th day of March, 2019.

                                                  BY THE COURT:

                                                  ______________________________
                                                  Joseph G. Rosania, Jr.,
                                                  United States Bankruptcy Judge
